     Case 3:19-mj-23473-MDD-JLS Document 58 Filed 10/23/20 PageID.516 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                          Case No.: 19mj23473-MDD-JLS
 8                             Plaintiff/Appellee,
                                                         ORDER SETTING BRIEFING SCHEDULE
 9    v.                                                 ON APPEAL

10    PEDRO VALENCIA-AYALA,
11                         Defendant/Appellant.
12
13         On October 22, 2020, Defendant Pedro Valencia-Ayala, through counsel, filed a
14   Notice of Appeal to the District Court from the judgment of the Magistrate Judge entered
15   on October 21, 2020. The following briefing schedule is hereby imposed:
16         Defendant/Appellant shall file and serve his opening memorandum on or before
17   November 13, 2020. The memorandum shall include any and all documents relevant to
18   the determination of the issues raised on appeal. Plaintiff/Appellee shall file a responsive
19   memorandum on or before December 4, 2020. Defendant/Appellant may file an optional
20   reply on or before December 14, 2020. Upon the filing of the foregoing, the parties shall
21   await the further order of this Court.
22         IT IS SO ORDERED.
23   Dated: October 23, 2020
24
25
26
27
28

                                                     1
                                                                                         19mj23473
